Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments in “Remarks – 06/15/2022- Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject -03/15/2022", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1-19 necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bour et al. (US 20170170360 A1; hereinafter Bour).
Regarding Claim 1, Bour discloses a nanorod light-emitting device ([0076], [0120]) comprising (18A-F, Fig.6,): 
a first semiconductor layer (any one of 112 or 104 layers; [0082]) doped with a first conductive type impurity (p-doped); 
an emission layer (108, 107) disposed above the first semiconductor layer (112) and having a uniform composition, the emission layer (108, 107) comprising a first quantum well structure (Fig.6, 18E; [0102], [0129]) discloses; 
a second semiconductor layer (any one of 104 or 112 layers) disposed above the emission layer and doped with a second conductive type impurity (n-doped) that is electrically opposite to the first conductive type impurity; 
a conductive layer (110/106) disposed between at least one of: 
a center portion of a lower surface of the emission layer (lower surface of 108/107) and the first semiconductor layer (112); and 
a center portion of an upper surface of the emission layer (upper portion of 108/107) and the second semiconductor layer (104); and 
a current blocking layer (1801/602) surrounding a sidewall of the conductive layer ([0132]-[0133]; 1801 forms current confinement layer; also [0099] discloses that 602 is a passivation layer), wherein the current blocking layer is disposed between at least one of: 
an edge of the lower surface of the first quantum well structure and an edge of an upper surface of the first semiconductor layer; and 
an edge of the upper surface of the first quantum well structure (107, 108; see [0101] that discloses “the passivation layer 602 laterally surrounds the active layer 108 within the LED 650 such that the LED sidewalls 151 (corresponding to the edges of the active layer 108) are internally confined within the p-n diode layer sidewalls 153 that have been converted to passivation layer 602”) and an edge of an lower surface of the second semiconductor layer (lower surface of 104).   
Regarding Claim 2, The nanorod light-emitting device of claim 1, Bour ([0082]) discloses wherein the first semiconductor layer (112) is a single layer including a semiconductor material with a single composition.  
Regarding Claim 3, The nanorod light-emitting device of claim 2, Bour ([0082]) discloses wherein the second semiconductor layer (104) is a single layer including a semiconductor material with a single composition which is same as the semiconductor material of the first semiconductor layer.  
Regarding Claim 5, The nanorod light-emitting device of claim 1, Bour (Fig.6, 18E) discloses wherein the conductive layer (110/106) comprises: a first conductive layer (110) disposed between the center portion of the lower surface of the emission layer (107/109) and the first semiconductor layer (112); and 
a second conductive layer (106) disposed between the center portion of the upper surface of the emission layer (107/109) and the second semiconductor layer (104).  
Regarding Claim 6, The nanorod light-emitting device of claim 5, Bour (Fig.6, 18E) discloses wherein the current blocking layer comprises: a first current blocking layer (lower 1801) surrounding a sidewall of the first conductive layer (110) between the lower surface of the first quantum well structure (107/109) and the first semiconductor layer (112); and 
a second current blocking layer (upper 1801) surrounding a sidewall of the second conductive layer (106) between the upper surface of the quantum well structure (107/109) and the second semiconductor layer (104).  
Regarding Claim 8, The nanorod light-emitting device of claim 1, Bour (Fig.6, 18E) discloses wherein a diameter of the first semiconductor layer (112), a diameter of the current blocking layer (1801), a diameter of the emission layer (107/109), and a diameter of the second semiconductor layer (104) are equal to one another (as can be seen all layers have same diameter).  
Regarding Claim 9, The nanorod light-emitting device of claim 1, Bour ([0064]) discloses wherein an outer diameter of the current blocking layer ranges from 0.05 um to 2 um (Bour discloses that the width of the LED is 1-300um; on the other hand as seen the width of the LED is the same as the outer diameter of the current blocking layer which is disclosed to be from 1 to 300 um which partly overlaps with the claimed range).  
Regarding Claim 10, The nanorod light-emitting device of claim 9, Bour (Fig.6, 18E) discloses wherein a diameter of the conductive layer (106/110) is greater than or equal to 0.01 um ([0135] discloses that the distance between the edges of the active layer shown in fig.18E (represents the active region width) is at least 200 nm wide which means at least 0.2 um which overlaps with the wide claimed range) and is less than the outer diameter of the current blocking layer (outer diameter of 1801).  
Regarding Claim 11, The nanorod light-emitting device of claim 1, Bour ([0064]) discloses wherein a height of the nanorod light-emitting device ranges from 1 um to 20 um (Bour discloses that the length of the LED is 1-300um which partly overlaps with the claimed range).  

Regarding Claim 15, The nanorod light-emitting device of claim 1, Bour (Figs.6A-E) discloses further comprising a passivation film (122; [0086]) surrounding side surfaces of the current blocking layer (602) and the emission layer (108).  
Regarding Claim 16, The nanorod light-emitting device of claim 15, Bour ([0086]) discloses wherein the passivation film (122) includes at least one material selected from among AIOx, HfOx, TiOx, SiNx, SiOx, and AlxGa1-xAs, where x satisfies x >=0.9.  
Regarding Claim 17, The nanorod light-emitting device of claim 15, Bour ([0099]) discloses wherein the passivation film includes a material having an epitaxial relationship with the emission layer to form a hetero junction at an interface between the passivation film and the emission layer.  
Regarding Claim 18, The nanorod light-emitting device of claim 1, wherein the current blocking layer (1801), the emission layer (107/109), and the second semiconductor layer (112) have a same first diameter (inner diameter), and the first semiconductor layer (104) has a second diameter (outer diameter) that is larger than the first diameter (inner diameter).  
Regarding Claim 19, Bour (Fig.25, Fig.18A-F) discloses a display apparatus comprising: a plurality of pixel electrodes ([0166]-[0171]) a common electrode corresponding to the plurality of pixel electrodes; and 
35a plurality of nanorod light-emitting devices connected between each pixel electrode and the common electrode, wherein each nanorod light-emitting device comprises: a first semiconductor layer (any one of 112 or 104) doped with a first conductive type impurity; 
an emission layer (107/109) disposed above the first semiconductor layer (112/104), the emission layer (108, 107) comprising a quantum well structure (Fig.6, 18E; [0102], [0129]);  
a second semiconductor layer (104/112) disposed above the emission layer and doped with a second conductive type impurity that is electrically opposite to the first conductive type impurity ([0130]); 
a conductive layer (110 or 106) disposed between at least one of a center portion of a lower surface of the emission layer (107/109) and the first semiconductor layer (112 or 104) and a center portion of an upper surface of the emission layer (107/109) and the second semiconductor layer (104 or 112); and 
a current blocking layer (1801) surrounding a sidewall of the conductive layer (110/106), 
wherein the current blocking layer is disposed between at least one of: 
an edge of the lower surface of the quantum well structure and an edge of an upper surface of the first semiconductor layer; and 
an edge of the upper surface of the quantum well structure (107, 108; see [0101] that discloses “the passivation layer 602 laterally surrounds the active layer 108 within the LED 650 such that the LED sidewalls 151 (corresponding to the edges of the active layer 108) are internally confined within the p-n diode layer sidewalls 153 that have been converted to passivation layer 602”) and an edge of an lower surface of the second semiconductor layer (lower surface of 104).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bour.
Regarding Claim 7, The nanorod light-emitting device of claim 6, Bour (Fig.6, 18E; [0129]) discloses a first quantum well structure and a second quantum well structure (107/109). 
Bour does not particularly disclose a third conductive layer disposed in a center portion between the first quantum well structure and the second quantum well structure, and wherein the current blocking layer further comprises a third current blocking layer surrounding a sidewall of the third conductive layer and provided between the first quantum well structure and the second quantum well structure.
However, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore it would have been obvious in the art before the filing of the application to have a third conductive layer between the two quantum wells since it would be merely duplication of parts.

Regarding Claim 12, The nanorod light-emitting device of claim 1, Bour does not particularly disclose wherein a thickness of the current blocking layer is equal to a thickness of the conductive layer.  
Bour ([0134]) discloses that the thickness of the layers and regions of the LED can be changed to control the dopant diffusion into other regions and layers as desired.
Note that the specification contains no disclosure of either the critical nature of the claimed thicknesses of any unexpected results arising therefrom. Where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variables is critical. In re Woodruff, 919 F.2d 15175, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It would have been obvious matter of design choice to have any desired thickness for current blocking layer and conductive layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).
Regarding Claim 13, The nanorod light-emitting device of claim 12, Bour does not particularly disclose wherein the thickness of the current blocking layer ranges from 5 nm to 200 nm. 
Bour ([0134]) discloses that the thickness of the layers and regions of the LED can be changed to control the dopant diffusion into other regions and layers as desired.
Note that the specification contains no disclosure of either the critical nature of the claimed thickness range of any unexpected results arising therefrom. Where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variables is critical. In re Woodruff, 919 F.2d 15175, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
It would have been obvious matter of design choice to have any desired thickness for current blocking layer and conductive layer, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV, A). In re Rose, 105 USPQ 237 (CCPA) 1955).
Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bour in view of Kish et al. (US 2003/0173571 A1; hereinafter Kish).
Regarding Claim 4, The nanorod light-emitting device of claim 1, Bour does not particularly disclose wherein the current blocking layer includes an oxide material.
Kish (Fig.1) on a related art discloses a light emitting device comprising a first and second semiconductor layers (12, n-type; 32 p-type), an emission layer (16), upper and lower conductive layers (14 and 18); and current blocking layers (30) which are made of oxides ([0060]-[0061]), surrounding the sidewalls of the conductive layers. 
Therefore it would have been obvious in the art before the filling of the application to use an oxide material current blocking layer as taught by Kish since this material will block the diffusion of impurities into adjacent layers or into an adjacent active region of an active semiconductor device ([0015]).
Regarding Claim 14, The nanorod light-emitting device of claim 1, Bour ([0130]) discloses wherein the conductive layer (110) includes AlxGa1-xAs, where x satisfies x>= 0.85, and the first semiconductor layer (104) and the second semiconductor layer (112) each include AIGalnP.  
Bour does not particularly disclose wherein the current blocking layer includes AIOx.
Kish (Fig.1) on a related art discloses a light emitting device comprising a first and second semiconductor layers (12, n-type; 32 p-type), an emission layer (16), upper and lower conductive layers (14 and 18); and current blocking layers (30) which are made of AlOx (see fig.1; abstract), surrounding the sidewalls of the conductive layers. 
Therefore it would have been obvious in the art before the filling of the application to use an oxide material current blocking layer as taught by Kish since this material will block the diffusion of impurities into adjacent layers or into an adjacent active region of an active semiconductor device ([0015]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898    
                                                                                                                                                                                                    /MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 12, 2022